Citation Nr: 0830774	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1984.  The veteran also had periods of Active Duty for 
Training (ACDUTRA) in the Army Reserves. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the December 2004 rating decision the RO granted service 
connection for scars of the chest, left upper arm, and right 
shoulder, evaluated as 0 percent disabling, and denied 
service connection for asthma.  In February 2005, the veteran 
disagreed with the rating decision.  A rating decision in 
December 2004 awarded the veteran a 10 percent disability 
evaluation for scars of the chest, left upper arm, and right 
shoulder.

In the veteran's December 2006 substantive appeal, she 
withdrew the issue of entitlement to an increased rating for 
scars of the chest, left upper arm, and right shoulder.  That 
issue is no longer on appeal before the Board.  38 C.F.R. § 
20.204 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service for a period of active duty from 
November 1980 to November 1984 is verified by DD Form 214.  
The Board's review of other service personnel records 
reflects that the veteran apparently had subsequent periods 
of ACDUTRA and Inactive Duty for Training (INACDUTRA) in the 
Army Reserves from 1985 through sometime in 2003.  In 
addition, in her original claim for compensation, she 
identified a period of active service between May 1995 and 
March 2001, and there is information that the veteran 
currently serves in the Army National Guard.  In any event, 
the veteran's post-1984 military service, either active duty, 
ACDUTRA or INACDUTRA, is unverified.  Further efforts to 
verify the veteran's periods of service by the RO as recently 
as November 2007 are required. 

The veteran asserts that she sustained asthma during service 
in 1999.  Although not confirmed, it is to be noted that the 
evidence of record shows a medical history of treatment for 
asthma as early as the mid-1980's.  To the extent she is 
alleging that current asthma is the result of an injury or 
disease diagnosed and treated during her time in the Army 
Reserves and/or National Guard, the Board notes that only 
"veterans" are entitled to VA compensation under 38 U.S.C.A. 
§§ 1110 and 1131.

To establish status as a "veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service (e.g., the veteran's period of active duty 
in the Army) does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  

The claimant in this case is a "veteran" based on her active 
duty service from November 1980 to November 1984.  Therefore, 
she is entitled to "veteran" status and the full benefit of 
VA resources for any compensation claim based on that period 
of active service.  However, in order for the appellant to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during her inactive 
service, the record must establish that she was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or she was 
disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  Here, the record does not make clear what the 
veteran's specific ACDUTRA/INACDUTRA dates are.  These dates 
should be documented in the record.  

Preliminary review of service medical records from the 
veteran's first period of active service reveals that they do 
not contain any medical findings concerning asthma.  However, 
in a June 1985 Army Reserve Disposition Form, the veteran 
appears to indicate that either she or a family member had a 
history of asthma.  Similarly, a June 1989 Army Reserve 
Report of Medical History shows the veteran reported she had 
or previously had asthma.  In addition, a history of asthma 
"after" two years is reported in the contemporaneous 
physician's summary.  Military medical records from August 
1999 reflect treatment for asthma with a history of asthma to 
1985.  VA medical records through 2007 also reveal treatment 
for asthma with a history of treatment to the 1980's.  
However, no VA examination and etiological opinion was 
afforded to the veteran regarding her claim for service 
connection for asthma.  

In summary, further information is needed to verify the 
veteran's periods of military service, and a VA examination 
is required to assess the likelihood that her asthma was 
incurred in or aggravated by any of her confirmed periods of 
active service or ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations are 
satisfied in accordance with the 
Veterans Claims Assistance Act of 2000 
(VCAA), and 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).

2.  Contact the veteran so that she may 
provide information concerning any 
medical treatment that she has received 
for asthma including following her 
first period of military service ending 
in November 1984.

3.  Confirm the veteran's Army, Army 
Reserve and National Guard service 
dates, to include the specific periods 
of ACDUTRA and INACDUTRA and obtain any 
missing medical records from the Army 
Reserve, National Guard, National 
Personnel Records Center (NPRC) or any 
other appropriate agency for her Army, 
Army Reserve, and National Guard 
service.  All efforts to obtain these 
records should be fully documented, and 
the Army Reserve, National Guard, or 
NPRC must provide a negative response 
if records are not available.

4.  After the above records are 
obtained, to the extent available, 
schedule the veteran for an appropriate 
VA examination for her asthma to 
determine the nature and likely 
etiology of this disorder.  The 
examiner should be advised of the 
veteran's periods of active duty and 
certified periods of ACDUTRA.  The 
examiner must specifically render an 
opinion as to each of the following:

Whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's asthma was (1) 
incurred in active duty; or (2) 
incurred in or aggravated beyond the 
natural progression of the disease 
during any period of ACDUTRA in the 
line of duty.  

The claims folder must be reviewed by 
the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.
`
5.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement 
of the case to the veteran and her 
representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



